Title: To James Madison from James Monroe, 16 May 1814
From: Monroe, James
To: Madison, James


        
          Dear Sir
          washington may 16th 1814
        
        I enclose you a copy of a letter sent yesterday to genl. winder, relating to the communication between Col. P. & Col: Baynes, which were forwarded to you a day or two before. A stronger paper was authorised by the heads of depts., but I afterwards moderated the terms, retaining the sense. The distinction in it, is so obvious, between the passage which expresses, the sense of the govt. on Prevosts paper, and that which directs the terms to be used on delivering or transmitting it to Baynes, that it can hardly be mistaken. Shall any thing be said, respecting the duration of the armistice, suggested by Prevost’s communication, & adverted to in my letter to winder.
        It is to be regretted that genl. macomb acted in this affair; and equally so, that Col: P. recd. the paper. The instruction to the former was explicit, not to act, unless genl. w. shod. not be exchanged and the course in the latter instance seemed to be obvious. To receive such a paper, & not to notice it, would give them an advantage, which might wound the public feeling should the papers be laid before the public.
        A commissn. or power authorising mr Luffborough to act in the absence of Mr Bacon, sent to you some time since, has not been returned, nor has one for an assessor at Boston, which it was proposed to put blank to Mr Prince. The former is much wanted. They may have miscarried.
        Young Thos. Brent is very desirous of obtaining an appointment to Cadiz, as consul, in which he is earnestly supported by his uncle, & all his friends. The Secry of the navy has recommended a mr young, brother, or other near connection of his Lady for that place, which will make a difficulty in it. Mr Brent has the offer of the agency in some important private business at Cadiz, which might induce him to go there with a hope of employment either there, at Malta or in Barbary, when such appointments are made. He is an excellent young man. What shall I say to him? With affecte regard
        
          Jas Monroe
        
       